     4:19-cr-03038-RGK-CRZ Doc # 58 Filed: 06/17/20 Page 1 of 1 - Page ID # 150



                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                     Plaintiff,                            4:19CR3038

        vs.
                                                             ORDER
THOMAS W. HIRD,

                     Defendant.



        As requested in the government’s motion, (Filing No.57), which is hereby
granted,

IT IS ORDERED:

1)      A telephonic Rule 17.1 conference will be held on the record at 11:30 a.m.
        on June 30, 2020 before the undersigned magistrate judge.

2)      Defendant, defense standby counsel, and counsel for the government shall
        attend.

3)      All parties and hearing participants will appear by teleconference using the
        following AT&T conferencing instructions:

              Dial 1-877-336-1828.
              Enter the access code 5957780, then hit the # key.
              Enter the security code: 3038

        Dated this 17th day of June, 2020.

                                                BY THE COURT:

                                                s/ Cheryl R. Zwart
                                                United States Magistrate Judge
